DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . AS per the remarks of 10/11/2021, claims 1, 11, 12 and 17 are amended; claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, on line three/four recites “… the battery pack having a nominal capacity of up to about 15 Amp-hours (Ah)…” The nominal capacity can be a range of values, such as … from x up to y …. But, a nominal capacity of up to about 15 is not clear whether the nominal capacity is a range of values or any number closer to 15Amps.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al. (US 2005/0077878) in view of Aker et al. (US 2005/0046387). 
With respect to claims 1, 11, 12 and 17, Carrier discloses a battery pack (Fig. 3B, 100: battery pack), comprising: a housing (Para. # 00129); a plurality of battery cells supported by the housing (Fig. 3B, 105); a terminal block configured to be coupled to a power tool to provide operating power from the plurality of battery cells to the power tool (Fig. 3B, 1-7; Para. # 0119, 0124 and 0128), the terminal block having a positive power terminal (Fig. 5, 1), a charging terminal (Fig. 3, 7 and Fig.5, 4: charge/discharge terminal; Par.# 0076), and a ground terminal  (Fig. 3B, 1; Para. # 0101); and a charging circuit provided between the charging terminal and the plurality of battery cells (Para. # 0075, 0076), the charging circuit configured to receive and transfer charging current to the plurality of battery cells during charging (Para. # 0011, 0042), wherein the charging circuit includes: a charging switch (Fig. 3B, 130a/130b and 175; Para. # 0061); and a fuse coupled between the charging terminal and the charging switch (Para. # 0007, 0088-0090).  

    PNG
    media_image1.png
    533
    883
    media_image1.png
    Greyscale

CARRIER, however, does not expressly disclose a charging current above 12 Amperes to the plurality of battery cells, and the plurality of battery cells and the battery pack having a nominal capacity of up to about 15 Amp-hours (Ah). 
 Aker discloses, on the other hand, charging current to the plurality of battery cells above 12 Amperes to the plurality of battery cells (Para. # 0003, 0010 and 0034: fast charging battery rate of greater than 30 amperes or so). It further described that fast charger is capable of charging batteries of different Ampere-hour ratings, “such as 10-20: emphasis added”, since it represents the Ampere-hour ratings of any convenient range of values (Para. # 0091). The control methods for an ideal fast charger for high capacity batteries will enable the charger to be used flexibly, e.g., with batteries of different Ampere-hour ratings and different voltages, and will maintain an optimal charging profile throughout the charging cycle (Para. # 00904)

At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have provided battery pack with battery power tool capable of charging more than 12 or 30 amperes to effectively deliver high power with short time in order to recharge the rechargeable batteries to avert potential damage to the cell as a result of over-use or depletion (Para. # 0033 and 0187).
With respect to claim 2, the combined references of Carrier and Aker disclose the battery pack as described above, Carrier further comprising a battery controller coupled to the charging circuit (Fig. 3B, 125: Battery electronic control).  
With respect to claims 3 and 13, the combined references of Carrier and Aker disclose the battery pack as described above, Carrier further comprising a gate driver coupled between the battery controller and the charging switch, wherein the battery controller controls the charging switch using the gate driver (3B, control 125, driving circuit 140 and FET 130).
With respect to claim 4, the combined references of Carrier and Aker disclose the battery pack as described above, Carrier discloses wherein the gate driver is coupled on a high side of the charging switch such that the gate driver receives operating power from the charging terminal (Fig. 3B, terminals 1-7). 
With respect to claim 5, the combined references of Carrier and Aker disclose the battery pack as described above, Carrier discloses further comprising: a first switch (Fig. 3B, terminals 1-7).   
With respect to claims 6 and 14, the combined references of Carrier and Aker disclose the battery pack as described above, Carrier discloses wherein the battery controller is further configured to: detect a connection to a charger; control the first switch to close; set a delay timer to the time constant of the timer circuit; and control the charging switch to close when the delay timer expires (Fig. 4, 158; para. #0024 and 0067).  
With respect to claims 7, 15, 18 and 19, the combined references of Carrier and Aker disclose the battery pack as described above, Carrier discloses wherein the battery controller is further configured to detect a condition for disabling charging of the plurality of battery cells (Fig. 3B, 105); control the charging switch to open (Fig. 3B, 130 and 175; Para. # 0128); set a second delay timer to the time constant of the timer circuit; and control the first switch to open when the second delay timer expires (Para. # 0089).  
With respect to claim 8, the combined references of Carrier and Aker disclose the battery pack as described above, Carrier discloses further comprising a second switch for controlling the first switch, wherein the battery controller is coupled to the second switch to control the second switch, wherein the battery controller controls the first switch by controlling the second switch (Para. # 0057 and 0061).  
With respect to claim 9, the combined references of Carrier and Aker disclose the battery pack as described above, Carrier discloses further comprising a printed circuit board (PCB) coupled to the terminal block, wherein the charging switch and the fuse are provided adjacent the terminal block on the PCB (Para. # 0089, such as para. # 0115).  
With respect to claims 10, 16 and 20, the combined references of Carrier and Aker disclose the battery pack as described above, Carrier discloses wherein the charging switch is a N-Channel power MOSFET (Fig. 3B, FET 130a and 130b could also be N-channel power MOSFET and also used to switch the negative supply for reverse direction-low-side switching).
Response to Arguments
Applicant's arguments filed in the remarks of 10/11/2021 have been considered but are not persuasive to overcome the rejections based on the references described (see the above office action).
Applicant amended independent claim 1 to recite “the plurality of battery cells and the battery pack having a nominal capacity of up to 15Ah”. Examiner see with appreciation for applicant’s amendment to further limit the claim. But, as described above in the rejections to claim 1 amended limitations, it’s not cleat as to the particular range the limitation describes. It seems a range of values, but at the same time, uses the word about that eliminate the proceeding range concept. Therefore, examiner requires further clarification as to whether the expression recited is a range or any domain that includes value 15Ah or just the value 15Ah only. With regard to potential ampere hours range for fast charging of batteries, paragraph described in the rejections tell the prior arts described the concept well with range of numbers. Therefore, applicant argument in this regard is improper. Independent claims 11 and 17 have similar limitations, and addressed when same limitations description is made in the above claim 1 rejection and its response for similar argument. 
Furthermore, since the rejection is based on combinations of references, applicant's arguments against the references individually is improper; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/YALKEW FANTU/Primary Examiner, Art Unit 2859